Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This is the First Office Action on the Merits of US application 16/903,971 filed on 06/17/2020 which is a CON of 15/727,150 filed on 10/06/2017 (now US Patent 10,724,043) which claims US priority benefit of US Provisional 62/404,993 filed on 10/06/2016.
Claim status
Claims 12, 16, 21,  and 24 are cancelled.
	Claims 1-11, 13-15, 17-20, and 22-23 are pending and under examination.
Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, the term “marcophages” should be macrophages.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 has deleted the period at the end of the claim which renders the claim indefinite.  A claim must end in a period.
Claim 22 recites “wherein the pulses” in line 1.  It is unclear whether the limitation of transfection efficiency is only referring to a plurality of pulses or whether the claim intends that “the pulses” is including a single pulse.  Claim 22 depends from claim 1 which requires applying “one or more pulses”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6, 13, 14, and 19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,945,292 to Brizzard et al (IDS reference).
Regarding claim 1, Brizzard et al teach a method of transfecting mammalian cells with a cargo, comprising: disposing the mammalian cells with the cargo in a transfection medium. See methods of electroporating COS-1 or CHO cells in columns 10-12, Examples 2 & 3, and in paragraph bridging columns 11 and 12.  In Example 2, (col. 10-11) Brizzard teach electroporating pCMF15 DNA vector cargo into 5 x 106 COS-1 cells by applying a pulse at a field strength of 800 V/cm and a tau value (time constant) of approximately 4.5 msec using an IBI gene Zapper followed by growth/culturing of the cells.  In Example 3 Brizzard et al teach CHO-K1 mammalian cells electroporated at 850 V/cm and a tau value (time constant) of about 5 msec.  (See col. 12, lines 1-2).  Further, Brizzard teach applying a pulse to the mammalian cells at a field strength of 800 or 850 V/cm for 4.5 milliseconds, followed by plating on DMEM or recovery in added F-12 medium, which meets the limitations of 600- 1,400 V/cm and a time constant from about 0.1 msec to about 10 msec to produce transfected mammalian cells.  Note that Brizzard et al teach using an IBI Gene Zapper to apply the pulse for transfection.  
Regarding claim 4, Brizzard et al teach that the cargo is a DNA which meets the limitation of “nucleic acid”. (See Examples 2 & 3).
Regarding claim 6, Brizzard et al teach that  the transfection medium is PBS which meets the limitation of an isotonic medium and a growth medium. (See Examples 2 and 3).
Regarding claim 13, Brizzard et al teach that the time constant is for 4.5  milliseconds (Example 2) and in Example 3 Brizzard et al teach CHO-K1 mammalian cells electroporated at 850 V/cm and a tau value (time constant) of about 5 msec.  (See col. 12, lines 1-2)  and thus which anticipates the instant limitation of about 1 msec to about 5 msec. (See Example 2).
Regarding claim 14, Brizzard et al teach that the time constant is for 4.5  milliseconds (Example 2) which anticipates the instant limitation of about 1 msec to about 3 msec. (See Example 2).  Absent evidence to the contrary, examiner is interpreting “about 3 msec” to be met by the limitation of 4.5 milliseconds.  
Regarding claim 19, Brizzard et al teach a step of culturing the transfected mammalian cells after pulsing.  (See Example 3).

Claims 1-4, 6, 11, 13, 14, 15, and 19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiser et al in “Optimizing Electroporation Conditions for the Transformation of Mammalian Cells” (Transcription Factor Protocols in Methods in Molecular Biology, 2000: Volume 130; pages 117-134; IDS reference).
Regarding claim 1, Heiser et al disclose methods of transfecting mammalian cells with a nucleic acid  (DNA) cargo by disposing the mammalian cells with the DNA in a transfection medium and applying a pulse to the mammalian cells using a BioRad Gene Pulser (aka B/RGP).  (See Table 1, pages 5-6).  In page 5, Heiser et al teach a specific embodiment for HuT 78 (T-cell), having a time constant of 4 ms and a Field strength of 750 V/cm and a voltage of 150 V (See page 5, second row).  Note that the instrument used for this embodiment was B/RGP which stands for “Bio-Rad Gene Pulser” (see Table 1, pages 5-6).  Thus Heiser et al anticipates instant claim 1.
Regarding claims 2 and 3, Heiser et al discloses mammalian cells which are immune competent human T-cells.   In page 5, Heiser disclose a specific embodiment for HuT 78 (T-cell), having a time constant of 4 ms and a Field strength of 750 V/cm and a voltage of 150 V (See page 5, second row). Thus Heiser et al anticipates instant claims 2 and 3.
Regarding claim 4, Heiser disclose that the cargo is plasmid DNA (paragraph bridging pages 6-7).  Thus Heiser et al anticipates instant claim 4.
Regarding claim 6, Heiser et al discloses that  the transfection medium is an isotonic medium and a growth medium or a high conductance medium.   For example, in page 5, Heiser disclose for HuT 78 (T-cell), a time constant of 4 ms and a Field strength of 750 V/cm and using RPMI 1640 medium. (See page 5, second row). Thus Heiser et al anticipates instant claim 6.
Regarding claim 11, Heiser et al teach a specific embodiment for HuT 78 (T-cell), having a time constant of 4 ms and a Field strength of 750 V/cm and a voltage of 150 V (See page 5, second row).  Heiser et al discloses that the field strength is applied at a gap width 0.2 cm (see Cuvet paraemeter) which meets the limitation of about 0.1 cm to about 0.4 cm. Thus Heiser et al anticipates instant claim 11.
Regarding claim 13, Heiser et al disclose an embodiment for HuT 78 (T-cell), having a time constant of 4 ms.  A time constant of 4 ms anticipates the limitation of about 1 msec to about 5 msec.  (See page 5, second row).
Regarding claim 14, for purpose of examination, the term “about 3 msec” is being interpreted to read on 4 msec.  Heiser et al disclose an embodiment for HuT 78 (T-cell), having a time constant of 4 ms.  A time constant of 4 ms anticipates the limitation of about 3 msec.  (See page 5, second row).
Regarding claim 15, Heiser discloses that the field strength is applied at a voltage of between 150-250 V.  In page 5, Heiser disclose a specific embodiment for HuT 78 (T-cell), having a time constant of 4 ms and a Field strength of 750 V/cm and a voltage of 150 V (See page 5, second row). Thus Heiser et al anticipates instant claim 15.
Regarding claim 19, Heiser et al teach a step of culturing the transfected mammalian cells after pulsing using 35-mm plate . (See page 15, para 3, Section 2.2.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 17-20, and 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over US2003/0073238 to Dzekunov et al in (published April 17, 2003, now US Patent 7,141,425 B2, issued November 28, 2006), in view of Heiser et al, in view of Kubiniec et al in “Effects of pulse length and pulse strength on transfection by electroporation” Biotechniques 1990 January Vol 8, No. 1. Pages 16-20 (Abstract only).  
Regarding claim 1, Dzekunov et al teach electroporation of mammalian cells with DNA and/or RNA (e.g., para 0181, line 1).  Dzekunov et al teach electroporation of mammalian cells using multiple pulses, specifically two or four pulses, specifically with various type of mammalian cells including lymphocytes cells (para 0350-0354).  Dzekunov et al point to preferred field strength range of 1 kV/cm to 3.5 kV/cm (para 0191; which is the same as 1000 V/cm to 3500 V/cm) and meets the limitation of instant claim 1 of 600-1,400 V/cm.  
Regarding claims 2-3, Dzekunov et al discloses that the mammalian cells are immune competent cells, and specifically lymphocytes and macrophages (para 0060, line 6).  
Regarding claims 4-5, Dzekunov et al disclose the nucleic acid cargo is DNA or RNA. (See para 0181, lines 1-2).
Regarding claim 6, Dzekunov et al discloses that  the transfection medium can be an isotonic medium and a growth medium or a high conductance medium. (See Example 2 & 3, which disclose using B& K buffer (125 mM KCl, 15 mM NaCl, 1.2 mM MgCl.sub.2, 3 mM glucose, 25 mM Hepes, pH 7.4) which meets the limitation of an isotonic medium and a growth medium or a high conductance medium.
Regarding claims 7-8, Dzekunov et al teach that at least two pulses are applied. (See para 0299; 0323, line 2; para 0311, line 3).
Regarding claims 9-10, Dzekunov et al teach electroporation of mammalian cells that a “preferred set of parameters is a field strength of 1-2 kV/cm with a pulse width of 1-2 ms and 1-2 seconds between pulses” which meets the limitation of between 2-10 seconds.
Regarding claim 11, Dzekunov et al teach mini-flow cell with an electrode gap of 4 mm which is 0.4 cm.   (See para 0355).
Regarding claim 19, Dzekunov et al teach a step of culturing the transfected mammalian cells after pulsing. (See para 0308, lines 4-5; stating: “Cells were cultured in culture medium for various periods (up to 72 hours) and the transfection efficiency was analyzed.”).
Regarding claim 20, Dzekunov et al discloses that the transfected mammalian cells have a viability of at least 70% (See para 0183 and especially Table 7 for example, showing 85% viability for CHO cells, and 90% for Huh-7 cells).
Regarding claim 22, Dzekunov et al discloses that the pulses provide a transfection efficiency of at least 80% (See Table 7 for example showing 80% for CHO cells and 80% for Huh-7 cells).
However, Dzekunov et al differs from the present claims because while it discloses optimizing a time constant for their electroporation methods in Table 3, they do not appear to disclose a particular time constant in the range of from about 0.1 msec to about 10 msec. 
Each of Heiser et al and Kubiniec et al disclose a preferred embodiment of a time constant in the range of from about 0.1 msec to about 10 msec for transfection/electroporation of mammalian cells.  For example, Heiser et al disclose methods of transfecting mammalian cells with a nucleic acid cargo by disposing the mammalian cells with the DNA in a transfection medium and applying a pulse to the mammalian cells at a suggested field strength of “500-2000 V/cm and a time constant of 10-30 ms.  Heiser suggest starting points for mammalian cells are “low-resistance media”, “lower field strengths” (i.e., “500-2000 V/cm) and “longer time constants (10-30 ms)”.  In page 5, Heiser disclose for HuT 78 (T-cell), a time constant of 4 ms and a Field strength of 750 V/cm and a voltage of 150 V (See page 5, second row).  Further, Kubiniec et al teach that pulses with 2.2 to 4.6 ms time constant showed an optimal result for stable transfection of mammalian cells with plasmid DNA.  For example, Kubiniec et al reports the following in the Abstract:
The relative importance of pulse field strength E and pulse length tau 1/2 (half decay time of an exponential decay pulse) on the stable transfection frequency for HeLa or HUT-78 cells was investigated. Cells were transfected with plasmids containing the promoter and drug resistant genes pRSVgpt or pRSVneo by electroporation. The stable transfection frequency was assayed using the marker rescue technique. The transfection frequency increases with increasing values of E tau 1/2. For a given pulse length, the transfection frequency is proportional to the power of the pulse (E2 tau 1/2). Pulses with half decay times of 2.2 to 4.6 ms appear to be more efficient than 0.275 to 0.31 ms for stable transfection of HeLa cells.
Thus, in view of Heiser et al and Kubiniec et al, one of ordinary skill in the art would have been motivated to use a time constant from about 0.1 msec to about 10 msec for the rationale of optimizing transfection efficiency and cell viability (e.g., “stable transfection”).  Generally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP § 2144.05.  Furthermore, a prima facie case of obviousness based on optimization may only be rebutted by evidence showing that the claimed range is critical, generally by proof that the claimed range achieves unexpected results relative to the prior art. See MPEP § 2144.05. 
Further, regarding claims 17 and 18, Dzekunov et al discloses methods of optimizing capacitance (see Table 3) but does not explicitly disclose being delivered from a capacitor having a capacitance of between 5-50 µF regarding claim 17 and of between 10-25 µF regarding claim 18.
However, Heiser disclose that the pulses are delivered from a capacitor having a capacitance of 25 µF which meets the limitation of between 5-50 µF regarding claim 17 and of between 10-25 µF regarding claim 18.  For example, in Table 1 Heiser shows that “capacitance” in µF can be 25 µF.  Heiser specifically teaches protocols to optimize electroporation results in section “3.2.1 Protocol 1” teaching (per instant claims 7-8) the transfection medium can be isotonic and a growth medium or a high conductance medium, specifically suggesting embodiments of 25 µF capacitance and 150/200/250 Volts in HEPES or phosphate-buffered sucrose (e.g., Protocol 1, #3, lines 6-7 and #6, lines 1-3).  
One of ordinary skill in the art would have been motivated to use pulses delivered from a capacitor having a capacitance of between 5-50 µF regarding claim 17 and of between 10-25 µF regarding claim 18 in the electroporation methods of Dzekunov et al for the rationale of testing for optimization of transfection efficiency and mammalian cell-type viability.  It would have been obvious to one of ordinary skill in the art because Heiser et al discloses that it is standard lab procedure to optimize parameters for methods of electroporating cargo, including DNA, into mammalian cells. (See entire document).  Further, Heiser disclose it is standard lab practice to optimize particular combinations of parameters including the electroporation buffer, capacitance, temperature, addition of DEAE-dextran, growth state of cells, and time constant and field strength.  (See entire document).  Further, Dzekunov et al discloses methods of optimizing capacitance (see Table 3).  Generally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP § 2144.05.  Furthermore, a prima facie case of obviousness based on optimization may only be rebutted by evidence showing that the claimed range is critical, generally by proof that the claimed range achieves unexpected results relative to the prior art. See MPEP § 2144.05. 
Regarding claim 23, Dzekunov et al does not explicitly disclose that an injected charge is between 1 mC and 30 mC.
However, Heiser et al discloses embodiments of 25 µF capacitance and 150/200/250 Volts which meets the limitation that an injected charge is between 1 mC and 30 mC.  Note that 1mC - 30 mC may be stated as 1 millicoulomb to 30 millicoulomb.  The combination of  Heiser et al of 25 µF capacitance and 150/200/250 Volts renders obvious the limitation of an injected charge is between 1 mC and 30 mC.
The level of skill in the art of electroporation of cargo into mammalian cells was very high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have been motivated to optimize the combination of parameters of electroporation media, temperature, capacitor and capacitance, field strength, transfection efficiency and cell viability, time constant, voltage, and number of pulses for the rationale provided in the cited references, particularly Heiser, to optimize transfection efficiency and cell viability and Dzekunov et al in para 0096, 0145, 0162, and Figure 35 & 52 showing cell viability versus field strength & CLL-B cells).  In view of the preferred embodiment of Heiser et al of 25 µF capacitance and 150/200/250 Volts one of skill in the art would have been motivated to an injected charge is between 1 mC and 30 mC to optimize conditions for transfection efficiency and viability as suggested by Heiser and Dzekunov et al.  Generally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP § 2144.05.  Furthermore, a prima facie case of obviousness based on optimization may only be rebutted by evidence showing that the claimed range is critical, generally by proof that the claimed range achieves unexpected results relative to the prior art. See MPEP § 2144.05. 
In view of the high skill level in the art, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to combine the elements of the cited references, and using ordinary optimization of such parameters, to arrive at the presently claimed invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13-15, 17-20, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,724,043.  Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the patented claims anticipate the instant claims.
For example, patented claim 1 recites a method of transfecting immune competent cells with a cargo RNA, comprising: disposing the immune competent cells with the cargo RNA in a transfection medium; applying 2 pulses, 3 pulses, or 4 pulses to the immune competent cells at a field strength of 800-1200 V/cm, and a time constant from about 1 msec to about 5 msec, wherein the transfected immune competent cells have a viability of at least 70%.  Thus, patented claim 1 anticipates instant claims 1, 2, 4, 5, 7, 8, 13, and 20.
Further, patented claim 2 recites that the immune competent cells are NK cells and thus anticipates instant claim 3.
Patented claim 3 recites that the transfection medium is an isotonic medium and a growth medium and thus anticipates instant claim 6.
Further, patented claim 4 recites the transfection medium is a high conductance medium and thus also anticipates instant claim 6.
Patented claim 5 recites that a time between each pulse is between 1-15 seconds and thus anticipates instant claim 9.
Patented claim 6 recites that the time between each pulse is between 2-10 seconds and thus anticipates instant claim 10.
Patented claim 7 recites that the field strength is applied at a gap width of 0.2 cm and thus anticipates instant claim 11.
Patented claim 8 recites that the time constant is between 1.5-2.5 msec and thus anticipates instant claims 13 and 14.
Patented claim 9 recites that the field strength is applied at a voltage of between 150-250 V and thus anticipates instant claim 15.
Patented claim 10 recites that the field strength is applied at a voltage of 200 V and thus anticipates instant claim 15.
Patented claim 11 recites that the pulses are delivered from a capacitor having a capacitance of between 5-50 µF and thus anticipates instant claim 17.
Patented claim 12 recites that the pulses are delivered from a capacitor having a capacitance of between 10-25 µF and thus anticipates instant claims 17 and 18.
Patented claim 13 recites a further step of culturing the transfected immune competent cells after pulsing and thus anticipates instant claim 19.
Patented claim 14 recites that the pulses provide a transfection efficiency of at least 80% and thus anticipates instant claim 22.
Patented claim 15 recites that an injected charge is between 1 mC and 30 mC and thus anticipates instant claim 23.
Patented claim 16 recites that the injected charge is 5 mC and thus anticipates instant claim 23.
Patented claim 17 recites a method of transfecting immune competent cells with an RNA cargo, comprising: disposing the immune competent cells with the RNA cargo in a transfection medium, applying 2 pulses, 3 pulses, or 4 pulses to the immune competent cells at a field strength of 600-1,400 V/cm, and a time constant from about 1 msec to about 5 msec, wherein the pulses are delivered from a capacitor having a capacitance of between 5-50 μF.  Thus patented claim 17 anticipates instant claims 1, 2, 4, 5, 7, 8, 13, and 17. 
Conclusion
No claims are allowed.
Relevant art: Dusseaux (US2018/0236053, July 26, 2016 with foreign DK PA201570518 and EP PCT/EP2016/051467 filed on Jan 25, 2016); 
Methods in Molecular Biology Vol 48 “Animal Cell Electroporation & Electrofusion Protocols” (1995 Human Press, Inc; pages 3-369);
King et al (US Patent 6,603,998 issued 08/05/2003); and
US2010/0049372 to Ragsdale (published 02/25/2010, now US Patent 8,222,929.
Although these references of related art which are not being applied in this office action they may be applied in a future office action if appropriate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658